           Case 1:18-cv-00088-DAE Document 81 Filed 11/12/19 Page 1 of 12



                                     United States District Court
                                      Western District of Texas
                                          Austin Division

 Jerome Schmidt,
    Plaintiff,

     v.                                                       No. 1:18-CV-00088-DAE

 United States of America
    Defendant.
                                 Defendant’s Amended Exhibit List

          In accordance with the Court’s Order at Docket 57, the United States files the following

amended list of exhibits that the United States intends to offer for admission:

                                 JOINT EXHIBITS (MEDICAL RECORDS)

          The United States incorporates by reference the joint exhibits listed by Schmidt. Dkt. 77

at 2-29 (listing J-EX 1-15). The parties have agreed that these exhibits should be preadmitted.


                                         GENERAL EXHIBITS

 Number       Description                                                    Offered    Admitted

 G-1          Toyota Photos

 G-2          Texas Peace Officer’s Report-October 13, 2015

 G-3          Van Photos

 G-4          Aerial View of Accident Scene

 G-5          South Lamar Street Picture

 G-6          Van Repair Estimate

 G-7          Scott Bayley CV

 G-8          Margot Burns CV

 G-9          Kyle Boone CV

 G-10         Julio Chalela CV

 G-11         Christopher Loftus CV
       Case 1:18-cv-00088-DAE Document 81 Filed 11/12/19 Page 2 of 12




G-12     Richard Watson CV

                           ARTICLES & MEDICAL AUTHORITIES


Number   Description                                                    Offered   Admitted

         American Academy of Neurology, Update Evaluation and
G-13     management of concussion in sports (2013)
         Anand, A., Li, Y. Wang, Y. , Wu, J., Gao,S., Bukhari,L.,…&
         Lowe,M. J., Activity and connectivity of brain mood and
G-14     regulating circuit in depression: a functional magnetic
         resonance study, Biological psychiatry (2005)
         Arnold, G. Boone, K.B., Lu.P., Dean, A. Wen,J., Nitch, S.,
         & McPherson, S, Sensitivity and specificity of finger
G-15     tapping test scores for the detection of suspect effort, The
         Clinical Neuropsychologist (2005)
         Asken BM et al, Diffusion tensor imaging (DTI) findings in
         adult civilian military and sports-related mild traumatic
G-16     brain injury (mTBI): a systematic review, Brain Imaging
         and Behavior, 12:585-612 (2018)
         Beason-Held, L.L., Moghekar,A. Zonderman, A.B., Draut,
G-17     M.A. & Resnick, S.M., Longitudinal changes in cerebral
         blood flow in the older hypertensive brain, Stroke (2007)
         Beauchet, O., Testosterone and cognitive function: current
G-18     clinical evidence of a relationship. European Journal of
         Endocrinology (2006)
         Belanger, H.G., & Vanderploeg, R.D., The
         neuropsychological impact of sports-related concussion; a
G-19     meta-analysis, Journal of the International
         Neuropsychological Society (2005)
         Belanger, H.G., Curtiss, G. Demery, J.A., Lebowitz, B.K.,
         & Vanderploeg, R.D., Factors moderating
G-20     neuropsychological outcomes following mild traumatic
         brain injury: A meta-analysis, Journal of the International
         Neuropsychological Society (2005)

         Benbadis, SR. The tragedy of over-read EEGs and wrong
G-21     diagnoses of epilepsy, Editorial (2010)

         Benitez, A. & Gunstad, J., Poor sleep quality diminishes
G-22     cognitive functioning independent of depression and anxiety


                                                                                             2
       Case 1:18-cv-00088-DAE Document 81 Filed 11/12/19 Page 3 of 12




         in healthy young adults, The Clinical Neuropsychologist
         (2012)
         Bigler, E.D., Neuropsychological testing defines the
G-23     neurobehavioral significance of neuroimaging-identified
         abnormalities. Archives of clinical neuropsychology (2001)
         Binder, L.M., Rohling,M.L. & Larrabee, G.J. A review of
         mild head trauma. Part I: Meta-analytic review of
G-24     neuropsychological studies, Journal of clinical and
         experimental neuropsychology (1997)
         Boone, K.B., Lesser, I.M., Miller, B.L., Wohl, M.< Berman,
         N. Lee,A.,…& Back, C., Cognitive functioning in older
G-25     depressed outpatients: Relationship of presence and
         severity of depression to neuropsychological test scores.
         Neuropsychology (1995)
         Boone, K.B., Lu, P. & Wen, J., Comparison of various
G-26     RAVLT scores in detection of noncredible memory
         performance, Archive of Clinical Neuropsychology (2005)
         Boone, K.B., Miller, B.L., Lesser, I.M., Mehringer, C.M.,
         Hill-Gutierrez, E., Goldberg, M.A., & Berman, N.G.,
G-27     Neuropsychological correlates of white-matter lesions in
         healthy elderly subjects: a threshold effect, Archives of
         Neurology (1992)
         Buckley, T.A., Munkasy, B.A., & Clouse, B.P., Acute
         cognitive and physical rest may not improve concussion
G-28     recovery time, The Journal of head trauma rehabilitation,
         (2016)
         Bucks, R.S., Olaithe, M. & Easterwood, P. Neurocognitve
G-29     function in obstructive sleep apoea:A meta-review.
         Respirology (2013)
         Canessa, N., Castronovo, V., Cappa, S.F., Aloia, M.S.,
         Marelli, S.Falini, A., …& Ferini-Strambi, L., Obstructive
G-30     sleep apnea:brain structural changes and neurocognitive
         function before and after treatment. American Journal of
         Respiratory and Critical Care Medicine (2011)
         Carolozzi, N.E., Grech, J., & Tulsky, D.S., Memory
         functioning in individuals with traumatic brain injury:An
G-31     examination of the Weschler Memory Scale-Fourth
         Edition(WMS-IV), Journal of clinical and experimental
         neuropsychology (2013)
         Carroll,L., Cassidy, J.D., Peloso,P., Borg, J.,Von Holst, H.,
G-32     Holm,L.,lll & Pepin, M., Prognosis for mild traumatic brain


                                                                         3
       Case 1:18-cv-00088-DAE Document 81 Filed 11/12/19 Page 4 of 12




         injury: results of WHO Collaborating Centre Task Force on
         Mild Traumatic Brain Injury. Journal of rehabilitation
         medicine (2004)
         Chaleda, Julio A., Neurologists in Iraq Five Years Later,
G-33     Contemporary Issues in Neurological Practice (2012)
         Crane, P.K., Gibbons, L.E., Dams-O’Connor,K., Trittschuh,
         E., Leverenz, J.B., Keene, C.D.,…& Schneider, J.A.
G-34     Association of traumatic brain injury with late-life
         neurodegenerative conditions and neuropathologic findings.
         JAMA neurology (2016)
         Detection, Diagnosis and Management of Dementia,
G-35     American Academy of Neurology Guideline Summary for
         Clinicians
         Diaz-Asper, C.M., Schretlen, D.J., & Pearlson, G.D., How
         well does IQ predict neuropsychological test performance
G-36     in normal adults? Journal of the International
         Neuropsychological Society (2004)
         DiFazio, M., Silverberg, N.D., Kirkwood, M.W., Bernier,
         R., & Iverson, G.L., Prolonged activity restriction after
G-37     concussion: are we worsening outcomes?, Clinical
         pediatrics (2016)
         Dikmen et al, Neuropsychological Outcome at 1-Year Post
G-38     Head Injury, Neuropsychology (1995)
         Dikmen, S.S., Corrigan, J.D., Levin, H.S., Machamer, J.,
         Stiers, W. & Weisskopf, M.G., Cognitive outcome following
G-39     traumatic brain injury, The Journal of head trauma
         rehabilitation (2009)
         Eastley, R., Wicock, G.K., & Bucks, R.S., Vitamin B12
         deficiency in dementia and cognitive impairment: the effects
G-40     of treatment on neuropsychological function, International
         journal of geriatric psychiatry (2000)
         Ethical Principles of Psychologists And Code Of Conduct
G-41     Adopted Aug 21, 2002, Effective Jun 1, 2003 With 2010
         Amendments Adopted Feb 20, 2010 Effective Jun 1, 2010.,
         Ettenhofer, M.L., & Abeles, N. The significance of mild
         traumatic brain injury to cognition and self-reported
G-42     symptoms of long-term recovery from injury, Journal of
         clinical and experimental neuropsychology (2009)

G-43     Evans, RW, Postconcussion Syndrome, UpToDate,



                                                                        4
       Case 1:18-cv-00088-DAE Document 81 Filed 11/12/19 Page 5 of 12




         Frencham, K.A., Fox, A.M. & Maybery, M.T.
         Neuropsychological studies of mild traumatic brain injury:
G-44     A meta-analytic review of research since 1995. Journal of
         Clinical and Experimental Neuropsychology (2005)
         Godbolt, A.K., Cancelliere, C., Hincapie, C.A., Marras, C.,
         Boyle, E., Kristman,V.L., … &Cassidy, J.D., Systematic
         review of the risk of dementia and chronic cognitive
G-45     impairment after mild traumatic brain injury: results of the
         International Collaboration on Mild Traumatic Brain Injury
         Prognosis: Archives of physical medicine and rehabilitation
         (2014)
         Greiffenstein, M.F., Clinical myths of forensic
G-46     neuropsychology, The Clinical Neuropsychologist
         Gruber, S.A., Silveri, M.M. & Yurgelun-Todd,D.A. (2007)
G-47     Neuropsychological consequences of opiate use.
         Neuropsychology review (2009)
         Guidelines for Concussion and TBI and Persistent
G-48     Symptoms: 3rd Ed., Canadian Guidelines.
         Harvey, PD et al, Clinical applications of
G-49     neuropsychological assessment, Dialogues in Clinical
         Neuroscience (2012)
         Hawkins, K.A., Tulsky, D.S., The influence of IQ
         stratification on WAIS-III/WMS-III FSIQ-general memory
G-50     index discrepancy base-rates in the standardization sample.
         Journal of the International Neuropsychological Society
         (2001)
         Heilbronner et al, American Academy of Clinical
         Neuropsychology Consensus Conference Statement on the
G-51     Neuropsychological Assessment of Effort, Response Bias,
         and Malingering, The Clinical Neuropsychologist (2012)
         Katzman, G.L., Dagher,A.P., & Patronas, NM.J., Incidental
G-52     findings on brain magnetic resonance imaging from 1000
         asymptomatic volunteers. JAMA (1999)
         Kim, B.S., Illes, J. Kaplan, R.t., Reiss, A., & Atlas, S.W.,
G-53     Incident findings on pediatric MR images of the brain.
         American Journal of Neuroradiology (2002)
         Lange RT et al, Postconcussion symptom reporting is not
         associated with diffusion tensor imaging findings in the
G-54     subacute to chronic phase of recovery in military service
         members following mild traumatic brain injury, Journal of
         Clinical and Experimental Neuropsychology (2019)


                                                                        5
       Case 1:18-cv-00088-DAE Document 81 Filed 11/12/19 Page 6 of 12




         Larrabee et al, Meta-Analytic Methods and the Importance
         of Non-TBI Factors Related to Outcome in Mild Traumatic
G-55     Brain Injury: Response to Bigleret al, The Clinical
         Neuropsychologist (2013)
         Larson, EB. Evaluation of cognitive impairment and
G-56     dementia, UpToDate
         Lorenzetti,V., Allen, N.B., Fornito,A., & Yucel, M.m
         Structural brain abnormalities in major depressive
G-57     disorder: a selective review of recent MRI studies. Journal
         of affective disorders (2009)
         Martin, P.K., Schroeder, R.W., & Odland, A.P.,
         Neuropsychologists’ validity testing beliefs and practices: A
G-58     survey of North American professionals, The Clinical
         Neuropsychologist (2015)
         McCrea, M., Mild traumatic brain injury and
         postconcussion syndrome: The new evidence base for
G-59     diagnosis and treatment, Oxford Workshop Series:
         American Academy of Clinical Neuropsychology (2008)
         McCrea, M., Guskiewicz, K., Randopl, C., Barr, W.B.,
         Hammeke, T.A., Marshall, S.W., & Kelly, J.P. Effects of
G-60     symptom-free waiting period of clinical outcome and risk of
         reinjury after sport-related concussion. Neurosurgery
         (2009)
         Miller, JW. Solving the Dilemma of EEG misinterpretation,
G-61     Editorial, Neurology (2013)
         Moor, H.M., Eisenhauer, R.C., Killian, K.D., Proudfoot, N.,
         Henriques, A.A., Congeni, J.A., & Reneker, J.C, The
G-62     relationship between adherence behaviors of recovery time
         in adolescents after a sports-related concussion,
         Neurosurgery (2015)
         Morris, Z, Whiteley, W.N., Longstreth, W.T., Weber, F., Lee,
         Y.C., Tsushima, Y….& Salman.R.A.S, Incidental findings
G-63     on brain magnetic resonance imaging: systematic review
         and meta-analysis. BMJ (2009)
         Naess-Schmidt, ET et al, Diffusion MRI findings in patients
         with extensive and minimal post-concussion symptoms after
G-64     mTBI and healthy controls: a cross-sectional study, Brain
         Injury (2018)
         Palmer, B.W., Boone, K.B., Lesser, I.M., & Wohl, M.A.
G-65     Base rates of “impaired” neuropsychological test



                                                                         6
       Case 1:18-cv-00088-DAE Document 81 Filed 11/12/19 Page 7 of 12




         performance among healthy older adults. Archives of
         Clinical Neuropsychology (1998)
         Panayiotou, A., Jackson, M., & Crowe, S.F., A meta-
         analytic review of the emotional symptoms associated with
G-66     mild traumatic brain injury. Journal of Clinical and
         Experimental Neuropsychology (2010)
         Pertab, JL et al, Limitations on mild traumatic brain injury
G-67     meta-analyses, Brain Injury (2009).
         Plassman, B.L., Havlik, R.J. , Steffens, D.C., Helms, M.J.,
         Newman, T.N., Drosdick, D., …& Guralnik,J.M.,
G-68     Documented head injury in early adulthood and risk of
         Alzheimer’s disease and other dementias. Neurology (2000)
         Ramalho J. et al, Dementia resulting from traumatic brain
G-69     injury, Dement Neuropsychol (2015)
         Reddy C. Postconcussion Syndrome: A Physiatrist’s
G-70     Approach, PM&R (2011)
         Rohling, RL et seq., A Meta-analysis of Neuropsychological
         Outcome After Mild Traumatic Brain Injury: Re-analyzes
G-71     and Reconsiderations of Binder et al, The Clinical
         Neuropsychologist, The Clinical Neuropsychologist (2011)
         RSNA Statement on Traumatic Brain Injury (TBI) Imaging
G-72     (Updated 9/13/2018)
         Russell, E., Toward an explanation of Dodrills observation:
         High neuropsychological test performance does not
G-73     accompany high IQs, The Clinical Neuropsychologist
         (2001)
         Salerno, J.A., Murph, D.G., Horwitz, B., DeCarli,C. Haxby,
         J.V., Rapoport, S.I., & Schapiro, M.B., Brain atrophy in
G-74     hypertension. A volumetric magnetic resonance imaging
         study, Hypertension (1992)
         Scahill, RI et al, A Longitudinal Study of Brain Volume
G-75     Changes in Normal Aging Using Serial Registered
         Magnetic Resonance Imaging, Arch Neurol (2003)
         Schoechlin, C., & Engel, R.R., Neuropsychological
         performance in adult attention-deficit hyperactivity
G-76     disorder: Meta-analysis of empirical data, Archivers of
         Clinical Neuropsychology (2005)
         Schretlen, D.J., & Shapiro, A.M., A quantitative review of
G-77     the effects of traumatic brain injury on cognitive
         functioning, International review of psychiatry (2003)


                                                                        7
       Case 1:18-cv-00088-DAE Document 81 Filed 11/12/19 Page 8 of 12




         Shenton, ME, Mild Traumatic Brain Injury: Is DTI ready
G-78     for the courtroom, Int. J of Law and Psychiatry (2018)
         Shively, SS et al, Dementia Resulting From Traumatic
G-79     Brain Injury, Arch Neurol (2012).
         Singer, R.B.., Incidences of seizures after traumatic brain
G-80     injury-a 50-year population survey, Journal of insurance
         Medicine of New York (2001)
         Smith SJM, EEG In Neurological Conditions Other Than
G-81     Epilepsy: When Does It Help, What Does It Add?, J Neurol.
         Neurosurg Psychiatry (2005)
         Stein, RA et al, A Review of the Neuropsychological Effects
G-82     of Commonly Used Prescription Medications, Archives of
         Clinical Neuropsychology (1998).
         Stranks, E.K. & Crowe, S.F., The acute cognitive effects of
         zopiclone, zolpidem, zaleplon, and escopiclone: a
G-83     systematic review and meta-analysis, Journal of clinical and
         experimental neuropsychology (2014)
         Thatcher, RW et al, EEG discriminant analyses of mild
G-84     head trauma, Electroencephalography and clinical
         Neurophysiology (1989)
         Thomas, D.G. Apps, J.N., Hoffman, R.G., McCrea, M. &
G-85     Hammeke, T. Benefits of strict rest after acute concussion:
         a randomized controlled trial. Pediatrics (2015)
         Viano, David, Concussion, Diffuse Axonal Injury, and
G-86     AIS4+ Head Injury in Motor Vehicle Crashes, Traffic Injury
         Prevention (2015)
         Weaver LK et al Comprehensive Evaluation of Healthy
         Volunteers Using Multi-Modality Brain Injury Assessments:
G-87     An Exploratory, Observational Study, Frontiers in
         Neurology (2018)
         Wortzel et al, The Potential for Medicolegal Abuse:
G-88     Diffusion Tensor Imaging in Traumatic Brain Injury, AJOB
         Neuroscience (2014)
         Yaouhi, K., Bertran, F., Clochon, P., Mezenge, F., Denise,
         P., Foret, J.,… & Desgranges, B. A combined
G-89     neuropsychological and brain imaging study of obstructive
         sleep apnea, Journal of Sleep Research (2009)
         Zakzanis, K.K. & Jeffay, E. Neurocognitive variability in
G-90     high-functioning individuals: Implications for the practice
         of clinical neuropsychology, Psychological Reports (2011)


                                                                        8
        Case 1:18-cv-00088-DAE Document 81 Filed 11/12/19 Page 9 of 12




          Zane, K.L., Gfeller, J.D., Roskos, P.T., & Bucholz, R.D.,
          The Clinical Utility of the Conners’ Continuous
G-91      Performance Test-II in Traumatic Brain Injury. Archives of
          Clinical Neuropsychology (2016)

                                           BOOKS

Number                             Description                         Offered   Admitted
          Jack Jallo & Christopher M. Loftus, Neurotrauma and
G-92      Critical Care of the Brain

                                    DEMONSTRATIVES


Number    Description                                                  Offered   Admitted
          Bayley: Schedule A- Documents Received Regarding
GD-93     Jerome Schmidt
          Bayley: Lost Earnings And Household Contributions
GD-94     Resulting From Injury-Table
GD-95     Bayley: Life Expectancy- Table

GD-96     Bayley: Work Life Expectancy- Table

GD-97     Bayley-Accumyn Plan 1-Life Care cost analysis-Update

GD-98     Bayley-Accumyn Plan 2-Life Care cost analysis-Update
          Bayley-Summary Life Care Cost Analysis Using Updated
GD-99     Inflation Rates
          Bayley: Other Charts, Summaries, Diagrams or
GD-100    Spreadsheets, Other Comparisons.

GD-101    Burns: Life Care Plan Tables

GD-102    Burns: Life Care Plan Totals
          Loftus: Summary Analysis Regarding Bigler, Lewine,
GD-103    Thoma, Synder
          Loftus: Summary Chart-Why Majority List of 21 Initial
GD-104    Peer Review Articles Referenced As Supporting Plaintiff’s
          Position Are Insupportable
          Loftus: Summary of selected elements of Schmidt’s past
GD-105    history (pre-accident)

GD-106    Watson Figure 1: Scene photos



                                                                                            9
     Case 1:18-cv-00088-DAE Document 81 Filed 11/12/19 Page 10 of 12




GD-107   Watson Figure 2: Scene Photo of Toyota

GD-108   Watson Figure 3: Exemplar Vehicle Lineup

GD-109   Watson Figure 4: Approximate Alignment of Vehicles

GD-110   Watson Figure 5: Crush Profile of Chevrolet (graph)
         Watson Figure 6: Crush Profile of Chevrolet (photo &
GD-111   outline)
         Watson Figure 7: Chevrolet van from NASS case 2010-75-
GD-112   158
         Watson Figure 8: Chevrolet van from NASS case 2013-82-
GD-113   060

GD-114   Watson Figure 9: Toyota from NASS case 2007-42-007

GD-115   Watson Figure 10: Toyota from NASS case 2009-05-019
         Watson Figure 11: Toyota 4Runner in NCAP 35 mph barrier
GD-116   impact test
         Watson Figure 12: IIHS 40 mph barrier test of Toyota
GD-117   4Runner
         Watson Figure 13: Concussion Risk vs Head Acceleration
GD-118   from Rowson 2011
         Watson Figure 14: Headinjury risk vs vehicle Delta-V from
GD-119   Viano 2015

GD-120   Watson: Accident history, NASS Data (Oct. 2018)

GD-121   Watson: Exemplar Photographs & Measurements

GD-122   Watson: NASS CDS (2004-2015) (minor/moderate injuries)

GD-123   Watson: NASS CDS (2004-2015) (no injuries)

GD-124   Watson: Summary of Available Test Reports

GD-125   Watson: Vehicle Information

GD-126   Watson: VinLink Reports

GD-127   Bayley Trial Exhibits


                                                                       10
     Case 1:18-cv-00088-DAE Document 81 Filed 11/12/19 Page 11 of 12




GD-128   Boone Trial Demonstratives

GD-129   Burns Trial Exhibits

GD-130   Chalela Trial Exhibits

GD-131   Loftus Trial Demonstratives

GD-132   Watson Trial Exhibits



                                             Respectfully submitted,

                                             John F. Bash
                                             United States Attorney

                                       By:   /s/ James F. Gilligan
                                             James F. Gilligan
                                             Assistant United States Attorney
                                             Texas Bar No. 07941200
                                             601 N.W. Loop 410, Suite 600
                                             San Antonio, Texas 78216
                                             (210) 384-7100 (phone)
                                             (210) 384-7276 (fax)
                                             James.gilligan@usdoj.gov

                                             Kristina S. Baehr
                                             Assistant United States Attorney
                                             Texas Bar No. 24080780 _____________
                                             903 San Jacinto, Suite 334
                                             Austin, Texas 78701
                                             (512) 916-5858 (phone)
                                             (512) 916-5854 (fax)
                                             Kristina.baehr@usdoj.gov
                                             Kristina S. Baehr




                                                                                    11
        Case 1:18-cv-00088-DAE Document 81 Filed 11/12/19 Page 12 of 12



                                     Certificate of Service

   I certify that on November 12, 2019, I electronically filed this document with the Clerk of
Court using the CM/ECF system.

   ☒ The CM/ECF system will send notification to the following CM/ECF participant(s):

                       Jamal K. Alsafar (jalsaffar@nationaltriallaw.com)
                         Tom Jacobs (tjacobs@nationaltriallaw.com)
                            Henry Moore (henry@moorelegal.net)




                                                     /s/ Kristina S. Baehr
                                                     Kristina S. Baehr
                                                     Assistant United States Attorney




                                                                                                 12
